                  Case 20-12456-JTD             Doc 60       Filed 10/08/20         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
RTI Holding Company, LLC, et al.,1                               )   Case No. 20-12456 (JTD)
                                                                 )
                           Debtors.                              )   (Joint Administration Requested)
                                                                 )

       AMENDED JOINDER TO THE OBJECTION OF THE STATE OF TEXAS TO
    DEBTORS’ MOTION FOR ENTRY OF AUTHORIZING THE DEBTORS TO HONOR
    CERTAIN PREPETITION OBLIGATIONS TO CUSTOMERS AND TO OTHERWISE
    CONTINUE CERTAIN CUSTOMER PROGRAMS IN THE ORDINARY COURSE OF
                               BUSINESS

         Comes now, State of Indiana, by Heather M. Crockett and Amanda K. Quick, Deputy

Attorneys General, files this amended joinder to the Objection of the State of Texas to Debtors’

Motion for Entry of Authorizing the Debtors to Honor Certain Prepetition Obligations to

Customers and to Otherwise Continue Certain Customer Programs in the Ordinary Course of

Business [Doc No. 29].




1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395);
RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746);
RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT
Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT
Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address
is 333 East Broadway Ave., Maryville, TN 37804.
                  Case 20-12456-JTD          Doc 60       Filed 10/08/20     Page 2 of 6




                                                BACKGROUND

      1. On October 7, 2020 (the Petition Date), the Debtors filed voluntary petitions for bankruptcy

          in this Court. The Debtors have sought joint administration of their cases.

      2. Also on the Petition Date, the Debtors filed their Motion for Entry of an Order Authorizing

          the Debtors to Honor Certain Prepetition Obligations to Customers and to Continue

          Certain Customer Programs in the Ordinary Course of Business [Doc No. 6] (the

          “Motion”).

      3. That Motion describes a number of Customer Programs2 implemented by the Debtors,

          which are “necessary to retain [the Debtors’] reputation for reliability, to meet competitive

          market pressures, and to ensure customer satisfaction, in order to retain current customers,

          attract new ones, and ultimately, enhance revenue and profitability for the benefit of the

          Debtors’ stakeholders.” See Motion at ¶8. The Customer Programs include a gift card

          program. Id. at ¶ 10 (the “Gift Cards”). The Motion makes clear that the Gift Cards do

          not have expiration dates. Id.

      4. As set forth in the Motion, the Gift Card program is significant. According to the Debtors,

          there is an outstanding aggregate face value of $38.9 million in unredeemed Gift Cards

          with an average of $500,000 per month in Gift Card redemptions. This means that there

          are currently hundreds of thousands of consumers across the country holding gift

          cards each with an expectation that such Gift Cards will not expire.

      5. The Motion seeks a final order providing that the “Debtors are authorized, but not directed,

          to continue the Customers Programs in the ordinary course of business and in their sole

          discretions.” See proposed order attached as Exhibit to the Motion, at ¶ 2 (emphasis added).



2
    Capitalized terms not otherwise defined herein have the meaning ascribed to them in the Motion.


                                                      2
           Case 20-12456-JTD        Doc 60      Filed 10/08/20    Page 3 of 6




                        OBJECTION AND BASES THEREFOR

6. By the Motion, the Debtors seek authority – but not direction – to maintain Customer

   Programs. It is not clear whether the authority sought by the Debtors would include the

   authority and direction subsequently to discontinue or alter the Customer Programs,

   including honoring of Gift Cards. However, the inclusion of the phrase “in their sole

   discretion” seems to strongly indicate that the Debtors are asking the Court to give the

   Debtors the right to terminate Customer Programs – including Gift Cards – at a later date

   for any reason and without notice.

7. The State of Indiana joins with Texas’s Objection to the extent that the Debtors

   subsequently decide to alter or terminate the Customer Programs, including Gift Cards,

   without further notice, which would provide affected parties no recourse.

8. The State of Indiana joins Texas in its request for the following provision to be added to

   any order granting the relief sought by the Motion:

           If the Debtors at any time during these Chapter 11 Cases cease to
           honor or chose to alter or terminate the Gift Card program, the
           Debtors shall file a motion of the same with the Court, an such
           motion shall provide a ten-day time period for parties to object
           thereto. Such a motion shall be served upon the Office of the U.S
           Trustee, any official committee appointed in these cases, all State
           Attorneys General in any State that the Debtors conduct business,
           any wholesale outlets to whom the Debtors sell gift cards in bulk,
           and any party filing request for service under Bankruptcy Rule 2002.
           If no objections are timely raised, the motion shall be granted
           without need of a hearing. In addition, the Debtors shall post notice
           of their intent to terminate Gift Cards on the Debtors’ company
           website, at the Debtor’ social media websites, including Facebook
           and Twitter, and the case website hosted by the Debtors’ claims
           agent in these Chapter 11 Cases and shall, during the pendency of
           the hearing, cease to sell or distribute Gift Cards.

   Requiring the filing of a motion for authority to alter or terminate Gift Cards on negative

   notice with a short, ten-day objection imposes very little burden on the Debtors and



                                            3
           Case 20-12456-JTD           Doc 60      Filed 10/08/20      Page 4 of 6




   provides at least a minimal opportunity for interested parties to be heard on the matter.

   Moreover, providing notice of any alteration or termination of Gift Cards on the Debtors’

   website and on social media pages will provide some degree of notice to affected parties,

   with very little cost to Debtors.

9. The filing of a bankruptcy petition did not relieve the Debtors of their obligation to follow

   federal and state consumer protection laws. See 28 U.S.C. § 959(b); In re PSA, Inc., 335

   B.R. 580, 586-87 (Bankr. D. Del. 2005); cf. Midlantic Natl’l Bank v. N.J. Dept. of Env’t

   Prot., 474 U.S. 494, 504 (1986) (citing the legislative history of Bankruptcy Code section

   362, which makes clear that enforcement of consumer protection statutes is not stayed). As

   such, this Court should not countenance the Debtors’ ability to unilaterally, and unlawfully,

   terminate Gift Cards.

10. Moreover, to the extent that the Debtors are taking the position that federal bankruptcy law

   preempts such important consumer protection statutes, such a significant matter should be

   set at a final hearing rather than taken up as a first day matter on little to no notice to parties

   in interest. As such, the State of Indiana joins with Texas in alternatively requesting that

   the Court grant the Motion solely on an interim basis and permit the parties to discuss these

   matters further pending a final hearing. In the event the Court determines to enter an interim

   order, the State of Indiana joins with Texas in requesting that such order include the

   following language: “The Customer Programs shall not be terminated or altered pending

   entry of the Final Order.”




                                               4
               Case 20-12456-JTD         Doc 60       Filed 10/08/20    Page 5 of 6




   WHEREFORE, the State of Indiana respectfully requests that the Court sustain its Objection

and order that any order granting the Motion and relief sought therein include a provision

substantially as set forth above and granting the State of Indiana such other and further relief,

both at law and in equity, to which the State of Indiana may justly be entitled.

Dated: October 8, 2020                                 Respectfully submitted,

                                                       Office of the Indiana Attorney General


                                                  By: /s/ Heather M. Crockett
                                                      Heather M. Crockett,
                                                      Deputy Attorney General
                                                      Indiana Office of Attorney General
                                                      Indiana Government Center South, 5th Floor
                                                      302 West Washington Street
                                                      Indianapolis, IN 46204-2770
                                                      Telephone: 317-233-6254
                                                      Facsimile: 317-232-7979
                                                      Email: Heather.Crockett@atg.in.gov

                                                  By: /s/ Amanda K. Quick
                                                      Amanda K. Quick
                                                      Deputy Attorney General
                                                      Indiana Office of Attorney General
                                                      Indiana Government Center South, 5th Floor
                                                      302 West Washington Street
                                                      Indianapolis, IN 46204-2770
                                                      Telephone: 317-232-6321
                                                      Facsimile: 317-232-7979
                                                      Email: Amanda.Quick@atg.in.gov

                                              ATTORNEYS FOR THE STATE OF INDIANA




                                                  5
              Case 20-12456-JTD        Doc 60      Filed 10/08/20   Page 6 of 6




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding on October 8, 2020.

                                                    /s/ Heather M. Crockett
                                                    Heather M. Crockett,
                                                    Deputy Attorney General




                                               6
